Citation Nr: 0906772	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 50 
percent disabling. 

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to July 2, 2007.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  

3.	The veteran's service-connected PTSD did not render him 
unable to secure or follow substantially gainful employment 
prior to July 2, 2007.


CONCLUSIONS OF LAW

1.	The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.	The criteria for a TDIU prior to July 2, 2007 are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in April 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also provided the veteran with notice of the 
requirements as set forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), including the information needed to 
establish the degree of disability and effective date of the 
disability.  

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the veteran was provided with a letter in 
compliance with Vazquez-Flores in July 2008.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation for PTSD pursuant to the applicable 
diagnostic criteria as set forth in Vazquez-Flores.  Although 
this letter was sent after the initial AOJ decision in this 
claim, any error regarding the timing of this notice was 
cured by the readjudication of the veteran's claim by the 
October 2008 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  For these reasons, the Board finds that any 
notice errors with regard to the requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, VA medical 
records and Social Security Administration (SSA) records.  
The appellant was afforded VA medical examinations in May 
2006 and February 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  Under Diagnostic Code 9411, a 70 percent rating 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the veteran is entitled to an increased 
rating for service-connected PTSD.  The evidence depicting 
the veteran's symptoms of PTSD consists of both VA 
Compensation and Pension Examinations and VA treatment 
records.  

The VA examinations dated in May 2006 and February 2008 show 
that the veteran's symptoms of PTSD are chronic and of 
moderate severity on a daily basis.  Specifically, the VA 
examiners noted that the veteran had persistent irritability, 
intrusive thoughts and recollections of Vietnam on a weekly 
basis.  He had intense psychological distress manifested by 
depression on a weekly basis.  He had decreased motivation 
and energy.  He had insomnia and disturbed sleep with 
nightmares.  He would avoid thoughts and feelings associated 
with trauma.  He had feelings of detachment and estrangement.  
He would isolate himself and was socially withdrawn.  In 
2006, the veteran had one friend.  In 2008, he had few 
friends and would try to attend a social function once a 
week.  He had good relationships with his two children.  He 
had negative feelings toward people and would avoid crowds.  
He experienced sadness, anger, hypervigilence and startle 
response.  He was tearful at times during the examinations.  
His grooming was adequate for one examination and 
questionable for another.  He had limited eye contact and 
normal facial expressions.  He did not show abnormal motor 
behavior.  His speech was of normal pace and he was 
articulate.  He was oriented and his answers were logical and 
relevant.  There was no evidence of psychosis and no auditory 
or visual hallucinations.  

The veteran's attention and concentration appeared good and 
he had short term memory deficit with names, numbers and 
dates.  He used memory aides to keep appointments.  His 
immediate and remote memory was intact.  He denied suicidal 
and homicidal ideation in one examination and in another he 
had some fleeting suicidal thoughts, without any plan or 
intent.  His affect during the examinations was full and 
appropriate.  He denied obsessive or ritualistic behaviors.  
The veteran was depressed and had situational anxiety.  The 
examiners found that the veteran's symptoms caused clinically 
significant distress primarily in social functioning.  The 
May 2006 examiner assigned a GAF of 55 and indicated that the 
veteran's PTSD symptoms had increased in severity in the past 
3 years.  The February 2008 examiner assigned a GAF of 58.  

The Board also reviewed numerous VA mental health treatment 
records that showed consistent therapy for PTSD.  
Specifically, a March 2007 Mental Health Assessment suggests 
that the veteran's symptoms are more severe.  In addition to 
the symptoms shown in the VA examinations, the assessment 
shows that the veteran had daily flashbacks, especially at 
night.  He had disturbed sleep because he would feel itchy 
and thrash around in bed.  He had psychotic symptoms, 
including seeing rats and snakes in his bedroom.  He had to 
leave a light on while sleeping.  He denied auditory 
hallucinations or paranoia.  He had daily intrusive memories.  
He avoided people and crowds, had diminished interest, 
detachment and was unable to love or trust others.  The 
treatment records show that at times he had a girlfriend, 
however, the evidence shows difficulty with that relationship 
and that he would go months without seeing her.  He had 
feelings of guilt and worthlessness.  He had suicidal 
ideation without intent or plan.  He indicated that he 
thought about suicide daily for the past 30 years.  He had 
psychomotor agitation and was moving around during the 
assessment.  His speech was slow and goal oriented.  His 
affect was restricted and he was tearful.  The VA treatment 
records also show that the veteran was having problems at 
work with motivation and dealing with stress.  He indicated 
that he missed work because of his depression.  

The Board finds that the veteran's PTSD symptoms have 
increased in the past few years and an increased evaluation 
is warranted.  Affording the veteran the benefit of the 
doubt, the Board finds that the veteran is entitled to a 70 
percent evaluation.  The veteran had social impairment as is 
shown by his limited friends and limited social interaction.  
He isolated himself and would avoid people and crowds.  He 
had difficulty maintaining social relationships.  His mood 
was depressed and he had suicidal ideation.  He also had some 
psychomotor agitation and visual hallucinations.  There was 
evidence of continuous depression affecting his ability to 
function, which the examiners noted was secondary to the 
PTSD.  There was also some neglect of his personal appearance 
and hygiene.  He also described difficulty in adapting to 
stressful situations at work.  His speech was also somewhat 
affected.  Although the veteran's did not have panic attacks 
or impaired impulse control, the Board finds that the 
veteran's symptoms nevertheless warrant a 70 percent 
evaluation.  

The Board finds that the veteran is not entitled to a 100 
percent evaluation because he did not have gross impairment 
in thought processes or communication.  He was able to answer 
the examiners' questions appropriately.  He also did not have 
auditory hallucinations.  He also did not have grossly 
inappropriate behavior and was not a persistent danger to 
others.  He was also oriented to time and place.  As such, 
the Board finds that a 100 percent evaluation is not 
warranted at this time.  

The Board further notes that to the extent that PTSD affects 
his employment, such has been contemplated in the assignment 
of the current 70 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
fact, as discussed below, the VA examinations show that the 
veteran was employed continuously for 12 months and PTSD did 
not contribute to his discontinued employment.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.

TDIU

The Board notes that in a November 2007 rating decision, the 
veteran was granted service connection for a lung disability 
and assigned a 100 percent disability evaluation effective 
July 2, 2007.  In a precedent opinion, VA's General Counsel 
held that a claim for TDIU may not be considered when a 
schedular 100 percent rating is in effect.  VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  As the RO granted a 100 percent 
schedular rating for a lung disability, the veteran's claim 
for TDIU as of July 2, 2007, is rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998) citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994) (claim for TDIU presupposes that 
the rating is less than 100 percent).  Therefore, the Board 
will only address whether the veteran is entitled to a TDIU 
prior to July 2, 2007.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher. 38 C.F.R. § 4.16(a) (2008).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b) (2008). 

In this case, the only service connected disability prior to 
July 2, 2007 was PTSD which is, pursuant to this opinion, 
evaluated as 70 percent disabling.  Thus, as the veteran has 
a service-connected disability rated over 60 percent, the 
criteria for a total disability rating under the provisions 
of 38 C.F.R. § 4.16(a) are met.

Nevertheless, the Board must also determine whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
The evidence of record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his PTSD.  The record shows that the veteran last 
worked as a security guard in June 2007 for 12 months.  
Therefore, from June 2006 to June 2007 the veteran was 
employed.  The veteran submitted a statement in July 2007 
that he was diagnosed with lung cancer and was on indefinite 
medical leave.  

Additionally, the VA examiners addressed the issue of 
employability in the May 2006 and February 2008 examinations.  
In 2006, the VA examiner found that the veteran had 
complaints of not being able to deal with people as well as 
memory and concentration problems.  Although the veteran 
indicated that his performance at work declined over the past 
5 years and he was terminated because of his PTSD symptoms, 
the examiner noted that the veteran's statements were not 
supported by the treatment records.  The veteran's treatment 
focused on his coping with being unemployed and his goal to 
obtain new employment.  The veteran indicated that he missed 
8 days in the past year and would eagerly take another job if 
it were offered to him.  The February 2008 examiner found 
that the veteran was employable without work restriction.  

The SSA records also do not support the veteran's contention.  
The SSA records show that the veteran is totally disabled as 
of June 2007 due to lung cancer and chronic obstructive 
pulmonary disorder, for which the veteran is already 
receiving a total disability evaluation.  The disabilities 
included in the SSA records as a basis for granting benefits 
do not include PTSD.  

The Board finds that the evidence does not show that symptoms 
of PTSD caused the veteran to be unemployable.  As there is 
no competent medical evidence of record to show that the 
veteran was unable to secure or maintain substantially 
gainful employment solely due to his PTSD prior to July 2, 
2007, the veteran's claim for entitlement to a TDIU is 
denied.

In reaching this conclusion, the Board notes that the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990),


ORDER

A 70 percent evaluation for service-connected post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to July 2, 2007 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


